ORDER

PER CURIAM.
Leto Liverette (“Liverette”) appeals from the judgment convicting him of domestic assault in the second degree. The trial court did not err in denying Liver-ette’s motion for judgment of acquittal, finding him guilty beyond a reasonable doubt of second-degree domestic assault, and imposing the sentence.
An extended opinion would have no jurisprudential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. *911The judgment of the trial court is affirmed under Rule 30.25(b).